DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0007362) in view of Peeters et al. (US 6,417,243)
As to claim 1, Chen teaches a method of preparing a dental prosthesis (the orthodontic appliance described by Chen is considered to be a dental prosthesis) comprising: (a) 3D printing a dental prosthesis or a component of a dental prosthesis ([Abstract]: “Also provided are methods of making an orthodontic appliance comprising a cross-linked polymer formed by a direct fabrication technique.”) using a polymerizable resin ink with layer-by-layer curing with light ([0029]: “In an aspect, the crosslinked polymer is formed via a direct or additive manufacturing process. Direct or additive manufacturing processes may also be termed 3D printing. Suitable manufacturing processes include, but are not limited to, stereolithography (SLA), micro -stereolithography (pSLA), DLP projection, 2PP (two photon polymerization), continuous liquid interface production and material jetting.”); and thereafter (b) subjecting the dental prosthesis or component thereof obtained in (a) to ionizing radiation (see [0031] which describes a “post-processing” including a second step completed with a “gamma source e-beam.” Examiner notes that gamma radiation is ionizing radiation 
Chen does not teach ionizing radiation is Cobalt-60 in a dosage of 20-60 kGy. Rather, Chen is silent as to the source of the “e-beam” which is the source of the gamma radiation. However, in the field of polymerization under irradiation, it was known at the time the invention was effectively filed that Cobalt-60 was a source of ionizing radiation useful for crosslinking 3D objects otherwise made by stereolithography. See Peeters which teaches stereolithography at Column 23 lines 33+. Peeters further teaches at Column 21 lines 50+: “For the implementation of the polymerization process according to the invention, any normal method for curing by actinic radiation can be resorted to. The radiation can be ionizing (corpuscular or non-corpuscular) or non-ionizing radiation. Any source which emits electrons or charged nuclei can be employed as appropriate source of corpuscular radiation. Corpuscular radiation can be generated, for example, by electron accelerators (under voltage conditions of 50 to 500 KeV approximately and irradiation conditions of 1 to 10 megarads), such as a Van der Graff accelerator, and radioactive elements, such as cobalt-60, strontium-90 and the like.” (Emphasis added)
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have tried Cobalt-60 as the source of ionising radiation in the method of Chen. See MPEP § 2143 I E: "Obvious to try" - choosing from a finite number of identified predictable solutions, with a reasonable expectation of success. It appears Coblat-60 is one of a small number of useful options to achieve the result of crosslinking polymerizable resins, and thus choosing Cobalt-60 to achieve this result would have been obvious to try in view of Chen and Peeters. 
Examiner notes Peeter’s teaching of 1-10 MRads directly converts to 10-100 kGy, which overlaps and obviates Applicant’s claimed range, see MPEP § 2144.05.
As to claim 2, Chen in view of Peeters teaches the method according to claim 1, wherein the polymerizable resin ink comprises polymerizable (meth)acrylate monomers ([0009]: “In embodiments, the crosslinked polymer is selected from the group consisting of polyurethanes, (meth)acrylates, epoxies and copolymers thereof.”). 
As to claim 3, Chen teaches the method according claim 1, wherein the curing with light involves ultraviolet light ([0027]: “Photoinitiators suitable for use in the polymerizable liquid compositions of the invention include, but are not limited to photoinitiators activated by UV or visible light.”). 
As to claim 7, Chen in view of Peeters teaches the method according to claim 1, but does not teach the dosage is 25 kGy. Rather, as noted above, Peeters teaches 1-10 MRads which converts to 10-100 kGy.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied a dosage of 25 kGy through routine optimization. See MPEP § 2144.05 II: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the amount of radiation received by an item was known in the art to have a direct correlation to the amount of crosslinking achieved in that item, choosing a specific value of radiation to achieve a desired amount of crosslinking within a given sample would have been a matter of routine optimization.
As to claim 8, Chen in view of Peeters teaches a dental prosthesis prepared by a method according to claim 1 (Examiner notes this is a product-by-process claim. See MPEP § 2113: “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” The structure implied by claim 1 is a dental prosthesis made of resin. The particulars of the methods steps of 3D printing and ionizing radiation are not considered here to impart distinctive structural characteristics to the final product. Chen teaches, “FIG. 1A illustrates an exemplary orthodontic appliance 106,” the orthodontic appliance is made from “crosslinked polymers.” See [0003-0004].). 
As to claim 9, Chen in view of Peeters teaches a method of providing a dental patient with a dental prosthesis (orthodontic appliance 106), the method comprising: (a) preparing a dental prosthesis according to claim 1 (Chen and Peeters obviates all the steps of claim 1 as detailed above); and (b) installing the dental prosthesis into the oral cavity of said patient (as shown in Chen Fig 1A, the orthodontic appliance is installed onto jaw 104 of the patient. See [0003].).
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 5 July 2022, with respect to the rejections of claims 6-7 (the substance of which has been incorporated into claim 1) under Chen, Peeters and Shaffer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of only Chen in view of Peeters.
Applicant’s arguments against the combination of Shaffer with Chen and Peeters is convincing. Specifically, Examiner acquiesces to the argument on page 7 that Shaffer is concerned with and discusses the use of particular doses of Cobalt-60 in connection with a 3D printing process that is not analogous to the 3D printing process with which the present claims are concerned.
However, Shaffer is no longer relied upon to teach the dosage of ionizing radiation to achieve crosslinking in a polymerizable resin ink. Examiner had previously cited Peeters teaching of “irradiation conditions of 1 to 10 megarads.” It is recognized that 1-10 MRads converts to 10-100 kGy since 1Gy = 100 Rads.
Examiner notes relying on fewer than all references in support of a 35 U.S.C. 103 rejection, but relying on the same teachings is a factual situation that does not constitute a new grounds of rejection. See MPEP § 1207.03(a) II 3 and MPEP § 706.07(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner notes relying on fewer than all references in support of a 35 U.S.C. 103 rejection, but relying on the same teachings is a factual situation that does not constitute a new grounds of rejection. See MPEP § 1207.03(a) II 3 and MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        22 August 2022